The Honorable Barbara King State Representative 106 Tulip Circle Helena, AR 72342-1620
Dear Representative King:
You have requested an Attorney General opinion concerning county administrative library boards. I am issuing the following opinion in response to your request.
Your question is:
Can a county administrative library board own property?
RESPONSE
It is my opinion that county administrative library boards can own property.
Under the provisions of A.C.A. § 13-2-401, county quorum courts are empowered to create county library boards under the authority of A.C.A. § 14-14-705 (which authorizes counties to create administrative boards generally). You indicate that the library board with which you are concerned was created as an administrative board pursuant to A.C.A. §14-14-705. That statute states in pertinent part:
  (A) Administrative boards may be established to exercise administrative powers granted by county ordinance, except that the board may not be authorized to pledge the credit of the county. The administrative board shall be a body politic and corporate, with power to contract and be contracted with and sue and be sued. As to actions of tort, the board shall be considered as an agency of the county government and occupy the same status as a county. No board member shall be liable in court individually for an act performed by him as a board member unless the damages caused thereby were the results of the board member's malicious acts.
A.C.A. § 14-14-705.
Under the plain language of the above-quoted statute, county administrative boards that are created under its authority are corporate entities that have the power to contract and be contracted with. This statute does not exclude contracts for property ownership from the board's authority, nor does it state any other limitation on the board's ability to own property (other than the prohibition against pledging the credit of the county). No other statute creates such a limitation either.
Accordingly, I conclude, on the basis of the plain language of the statute and the absence of any statutory or judicial prohibitions, that a county administrative library board, created pursuant to A.C.A. §14-14-705, does have the authority to own property. Accord, Op. Att'y Gen. No. 94-323.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh